Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 20 January have been fully considered but they are not persuasive. Applicant argues that the utilization of the first and second valves is not a mere duplication of parts and cites from the specification “prevent leakage from or contamination of the port” [0056] to demonstrate the functionality. Applicant further attempts to demonstrate that the two valves produces new and unexpected results by explaining the valves accomplish different functions. However, it is noted that the features upon which applicant relies (i.e., [0056]) are not recited in the rejected claim(s). Claim 73 merely recites “first and second valves for controlling movement of fluid through said adapter. The recitation in the claims does not give distinction to the functionality of the individual valve but to both i.e, controlling movement of fluid through said adapter. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner fails to see how the claim recitations would prove that the valves produce new and unexpected results if both valves attempts the function of controlling movement of fluid through said adapter as recited in claim 73. Applicant’s further arguments also depend off the first and second valve argument and are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 73-74, 82-86 are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 2005/0187524) in view of Hoffman (US 2010/0286596).
Regarding claim 73, Willis discloses an adapter (10, figure 2, [0033]) for insertion into the patient through which the fluid drains ([0047], pressure relief as gas is a fluid), said adapter having first valve (42, figure 13. [0048]) for controlling movement of the fluid through said adapter and an attachment (108, figure 13) including a male insert (portion of 108 inserted into the adapter) positioned within said adapter for opening said first valve allowing the fluid to drain into said attachment (figures 13-14, [0048]). 
Willis does not disclose a second valve for controlling movement of fluid flow through said adapter and the male insert positioned for opening the second valve, said male insert including a valve which precludes fluid flow when the male insert is withdrawn from said adapter.
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Here, it would have been obvious to a person of ordinary skill in the art to modify Willis to include a second valve for controlling movement of fluid flow through said adapter and the male insert 
Willis does not teach said male insert including a valve which precludes fluid flow when the male insert is withdrawn from said adapter.
Hoffman discloses drainage tube connectors in the same field of endeavor as the Applicant. Hoffman teaches a male insert (4, figure 2) including a valve (41, figure 1, 4-5, [0067]) which precludes fluid flow when the male insert is withdrawn from said adapter ([0067]).
Hoffman provides a valve in the insert in order to establish leaktight connection and seal the openings when not in use ([0067], [0070]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Willis with Hoffman in order to establish leaktight connection and prevent leakage when the tubing is separated.
	Regarding claim 74, Willis further discloses the adapter includes a tube (22, figure 2, [0033]) with a proximal end which is inserted into the body (figure 2, [0033]) and a distal end adjacent said adapter (figures 2, 4-5).
Regarding claim 82, Willis further discloses an attachment tube extending between the insert and said attachment (tubing between the attachment area and the tube wall keeping valve open).
Regarding claim 83, Willis further discloses the attachment further includes a fitting connected to a fluid source for injecting the fluid of the fluid source into the patient ([0036]).
Regarding claim 84, Willis further discloses the adapter includes a flange (44, figure 13) positioned externally of the patient.
Regarding claim 85, Willis further discloses the first valve is positioned inside the patient (figure 13-14, [0047]).
Regarding claim 86, Willis further discloses a retraction mechanism for preventing more than one use of said insert (see figure below and figure 14).

    PNG
    media_image1.png
    366
    562
    media_image1.png
    Greyscale

	
Claims 75 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Hoffman further in view of Buckman (US 2004/0133226).
Regarding claim 75, Willis does not disclose plurality of holes in at least a proximal portion of said tube.
Buckman discloses drainage catheters in the same field of endeavor as the Applicant. Buckman teaches tubing (12, figure 1A, [0042]) with a plurality of holes (14, figure 1A, [0042]) on a proximal portion of said tube.
Buckman provides drainage ports to allow fluid communication with the outside lumen ([0042]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Willis and Hoffman with the holes of Buckman to move fluid since Willis already has a single hole, multiple holes would be an equivalent part.
Regarding claim 87, Willis does not teach said tube is substantially elliptical in shape.

Buckman utilizes an elliptical tube to enhance placement of the tubing. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Willis and Hoffman with the tubing shape of Buckman to enhance placement of the tubing.
Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Hoffman further in view of Plishka (US 2008/0172003).
Regarding claim 80, Willis further discloses the male insert includes a stem (wall of tube abutting the valve) maintaining said first valve in open position (figure 14) but does not disclose a neck maintaining said second valve in the open position.
Plishka discloses a luer device pertinent to a problem posed by Applicant of infusing and aspirating fluids using connectors. Plishka teaches a valve (300, figures 18-19, [0097]) wherein a neck of the insert (neck of the luer 344, figures 18-19) to maintain the valve in open position (figure 19).
Plishka provides a valve in order to control fluid movement ([0011]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Willis and Hoffman to include the valve in Plishka in order to further control fluid movement.
Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Hoffman further in view of Clark (US 4723948).
Regarding claim 81, Willis and Hoffman do not disclose said male insert includes a substantially bulbous portion, and said adapter defines a cavity positioned between said first and second valves for receiving said substantially bulbous portion.
Clark discloses a connection system relatively pertinent to problem posed by Applicant of joining tubing to move fluid. Clark teaches a bulb (15, figure 2, col 5, lines 12-15 in the insert portion (14, figure 2) inserted into the adapter (18, figure 2-3, col 5, lines 48-50, col 6, lines 1-9) and when positioned would be positioned between the valve of Willis and Hoffman.
.
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Hoffman further in view of Mooney (US 6592544).
Regarding claim 88, Willis does not teach ribs along a lumen of said tube.
Mooney discloses a catheter relatively pertinent to problem posed by Applicant of moving fluid using tubing. Mooney teaches ribs (210, figure 9, col 9, lines 9-11) along a lumen (220, figure 9) of said tube (figure 9).
Mooney provides ribs to prevent the lumen from collapsing (col 9, lines 9-11). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Willis and Hoffman to include the ribs of Mooney in order to prevent the lumen from collapsing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781